         Case 3:16-cv-00492-L-WVG Document 149 Filed 11/14/18 PageID.2555 Page 1 of 3
                                          UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF CALIFORNIA
                                            TRANSCRIPT DESIGNATION AND ORDERING FORM

18-56371                                                                           3:16-cv-00492-L-WVG
U.S. COURT OF APPEALS CASE NUMBER                                                 U.S. DISTRICT COURT CASE NUMBER


Farrell, et al. v. Bank of America, N.A.                                                                    10/17/2018
SHORT CASE TITLE                                                                                            DATE NOTICE OF APPEAL FILED BY CLERK OF DISTRICT
                                                                                                            COURT

SECTION A -      TO BE COMPLETED BY PARTY ORDERING TRANSCRIPT

HEARING DATE             COURT REPORTER/
                                               PROCEEDINGS
                         MAGISTRATE JUDGE

6/18/18           Chari L. Bowery/MJL
                                                                                                         Final Approval Hearing / Tr. at ECF Dkt. 124




ATTACH ADDITIONAL PAGE FOR DESIGNATIONS, IF NECESSARY


     I do not intend to designate any portion of the transcript and will notify all counsel of this intention.

     As retained counsel (or litigant in pro per), I request a copy of the transcript and guarantee payment to the reporter of the cost thereof upon demand.
     I further agree to pay for work done prior to cancellation of this order.

     As appointed counsel, I certify that an appropriate order authorizing preparation of the transcript at the expense of the United States has been, or
     within five (5) days hereof, will be obtained and delivered to the reporter. I agree to recommend payment for work done prior to cancellation of this
     order.

NAME, ADDRESS AND TELEPHONE NUMBER:                                                DATE TRANSCRIPT ORDERED:      11/14/2018
 Theodore H. Frank
 Competitive Enterprise Institute
 1310 L Street NW, 7th Floor
 Washington, DC 20005                                                                        /s/ Theodore H. Frank
 (202) 331-2263                                                                                                     SIGNATURE
                                                                                                             ATTORNEY/PRO PER LITIGANT


                        THIS FORM IS DIVIDED INTO FIVE (5) PARTS. IT SHOULD BE USED TO COMPLY WITH THE FEDERAL
                        RULES OF APPELLATE PROCEDURE AND THE LOCAL RULES OF THE U.S. COURT OF APPEALS FOR
                        THE NINTH CIRCUIT REGARDING THE DESIGNATION AND ORDERING OF COURT REPORTERS'
                        TRANSCRIPTS.

                        PLEASE NOTE THE SPECIFIC INSTRUCTIONS BELOW. IF THERE ARE FURTHER QUESTIONS, CONTACT
                        THE CLERK'S OFFICE, U.S. DISTRICT COURT AT (619) 557-6368


SPECIFIC INSTRUCTIONS FOR ATTORNEYS/PRO PER LITIGANTS
1.        Pick up form from District Court Clerk's Office when filing the notice of appeal.
2.        Complete Section A. Place additional designations on blank paper, if needed.
3.        Send Copy One to District Court.
4.        Send Copy Four to opposing counsel. Make additional photocopies, if necessary.
5.        Send Copy Two and Copy Three to court reporter. Contact court reporter to make further arrangements for payment.
6.        Continue to monitor progress of transcript preparation.

                                            TRANSCRIPT DESIGNATION AND ORDERING FORM
A-9 (08/97)   CA9-036(10/01/82)                                                                                                                         COPY ONE
Case 3:16-cv-00492-L-WVG Document 149 Filed 11/14/18 PageID.2556 Page 2 of 3



Appellant Rachel Threatt designates the transcript from the Final Approval Hearing
on June 18, 2018, which is already transcribed as docket number 124.
Case 3:16-cv-00492-L-WVG Document 149 Filed 11/14/18 PageID.2557 Page 3 of 3



                          CERTIFICATE OF SERVICE
       I hereby certify that on this day I electronically served the foregoing Transcript
Designation and Ordering Form on all CM/ECF participating attorneys at their
registered email addresses, thus effectuating electronic service under S.D. Cal. L. Civ.
R. 5.4(d).


DATED this 14th day of November, 2018.


                                                      /s/ Theodore H. Frank
                                                      Theodore H. Frank
